                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                            Case No.: 8:21-cv-391-VMC-SPF

TOBIAS BACANER, M.D.;
TOBIAS & JILL BACANER
REVOCABLE TRUST;
THEODORE FERGUSON, II;
TIMOTHY FERGUSON;
PARAGON COMMUNITY
HEALTHCARE, INC.; and
COBALT PHARMACY, INC.,

      Defendants.
_______________________________/

             STIPULATED PRELIMINARY INJUNCTION
       BETWEEN THE UNITED STATES, TOBIAS BACANER, M.D.,
        AND THE TOBIAS & JILL BACANER REVOCABLE TRUST

      THIS MATTER comes before the Court on the United States’ motion under

Rule 65(a), Federal Rules of Civil Procedure, Local Rule 6.02, and 21 U.S.C.

§§ 843(f)(1) and 882(a), for a preliminary injunction against the defendants based on

alleged violations of the Controlled Substances Act, 21 U.S.C. §§ 842(a)(1), 856. (Doc.

# 3). Defendants Tobias Bacaner, M.D., and the Tobias & Jill Bacaner Revocable

Trust (the “Bacaner Defendants”) neither admit nor deny the allegations by the United

States in the complaint, (Doc. # 1), or the motion for a preliminary injunction, (Doc.

# 3). Nonetheless, the Bacaner Defendants and the United States agree to a

preliminary injunction restraining the conduct specified in this order during the


                                          1
pendency of this litigation. Accordingly, the Court ORDERS a preliminary injunction

restraining the following defendants and conduct:

   (1) Dr. Tobias Bacaner shall refrain from prescribing, dispensing, or

      distributing controlled substances; applying for or seeking renewal of a DEA

      certificate of registration on behalf of any legal entity; managing, controlling,

      or operating any legal entity that dispenses, distributes, or administers

      controlled substances; altering, destroying, or otherwise disposing of records

      related to Dr. Bacaner’s patients at Paragon Clinic and records of Cobalt

      Pharmacy; and

   (2) Tobias & Jill Bacaner Revocable Trust shall refrain from applying for or

      seeking renewal of a DEA certificate of registration; managing, controlling,

      or operating any legal entity that dispenses, distributes, or administers

      controlled substances; altering, destroying, or otherwise disposing of records

      of Cobalt Pharmacy.

      Nothing in this injunction shall be considered a waiver of a defendant’s Fifth

Amendment right against compulsory self-incrimination. The United States’ right to

challenge the appropriateness of any such invocation is also specifically preserved by

this injunction. Rule 65(d), Federal Rules of Civil Procedure, delineates the persons

bound by this injunction, which shall remain in effect until further order of this Court.




                                            2
     DONE and ORDERED in Chambers in Tampa, Florida, this 29th day of

March, 2021.




                                 3
